UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6220


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge.    (1:06-cr-00020-IMK-JSK-8; 1:11-cv-00186-IMK-
JSK)


Submitted:   June 30, 2015                  Decided:   July 6, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dwayne Anderson, Appellant Pro Se. John Castle Parr, Stephen L.
Vogrin, Assistant United States Attorneys, Wheeling, West
Virginia; Zelda Elizabeth Wesley, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwayne Anderson seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2012) motion.                         The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that     the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Anderson has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense      with    oral        argument      because       the    facts        and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3